Citation Nr: 9904709	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1972, including a period of service in Vietnam from December 
1969 to March 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1993 RO rating decision which, in pertinent 
part, denied the veteran's claim for service connection for 
PTSD.  

The file contains a transcript of the veteran's testimony 
before a member of the Board through a videoconference in 
November 1998.  


REMAND

The Board notes that the veteran has been diagnosed with PTSD 
on numerous occasions including in VA progress notes from the 
Mental Health Clinic (MHC) dated in March 1993 and September 
1994.  While stressful incidents during service reportedly 
included experiencing mortar fire, being shot at, seeing body 
bags, and watching a helicopter blow up, the Board notes that 
these events have not been verified.

Prior to determining whether the veteran has PTSD related to 
service it is necessary to verify his claimed stressors.  The 
record reflects that the RO has not referred the case for 
verification of the stressful incidents related by the 
veteran to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the Environmental Support 
Group).  As such, the Board finds that the RO should forward 
to the USASCRUR comprehensive and detailed information 
regarding the stressful events experienced by the veteran 
during service.  Although the veteran has provided some 
information regarding the claimed stressors, the RO should 
make an additional request to the veteran for more details 
and forward this information to USASCRUR.  

While the record shows that a relatively unsuccessful attempt 
was made to secure morning reports from the veteran's unit 
during a portion of the time period that he was stationed in 
Vietnam (February and March 1970), the RO should make another 
attempt at doing so for the veteran's entire period of 
service in Vietnam.  These records are available from the 
National Archives and Records Administration, Attn: NCPMA-O, 
9700 Page Blvd., St. Louis, MO 63132.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1993); see Hayes v. Brown, 5 Vet.App. 
60, 66 (1993).  Additionally, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
Zarycki v. Brown, 6 Vet.App. 91, 97 (1993);  see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).

In West v. Brown, 7 Vet.App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  In West, the Court held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.   

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner 
precisely what stressors have been accepted as established by 
the record, and the medical examiner must be instructed that 
only those events may be considered in determining whether 
stressors to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present is pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes. 

In view of the foregoing, it is the Board's judgment that the 
RO should obtain additional information from the veteran 
regarding his alleged in-service stressors.  Morning Reports 
should also be obtained.  The RO should then forward all 
available information to the USASCRUR for verification of the 
stressors.  If indicated, the RO should then schedule a VA 
psychiatric examination.  The record also reflects that the 
veteran may be receiving ongoing psychiatric treatment and 
that copies of clinical records of such treatment have not 
yet been associated with the claims file.  These records and 
any ongoing treatment records should be obtained.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the issue of service 
connection for PTSD is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran and determine if 
he has any additional arguments to 
present in regard to his claim of service 
connection for PTSD.  The veteran should 
also be requested to submit the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who treated him for 
symptoms of his psychiatric disorder 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment which are not 
already in the claims folder.  All 
records should be associated with the 
claims folder.

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service, to 
include events surrounding the helicopter 
explosion.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of events and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted. 

3.  Morning Reports from the veteran's 
unit encompassing the period of time he 
was in Vietnam should be requested by 
contacting the National Archives and 
Records Administration, Attn: NCPMA-O, 
9700 Page Blvd., St. Louis, MO 63132.  

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214 and the DA Form 20, or 
equivalent, and all associated documents, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia 22150.  USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors. 

5.  Thereafter, if the RO determines that 
the existence of a stressor or stressors 
has been established, the veteran should 
be scheduled for a comprehensive VA 
psychiatric examination to determine the 
presence and etiology of PTSD.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Mississippi Scale 
for Combat-Related post-traumatic stress 
disorders, should be accomplished.  The 
claims folders must be made available to 
the examiner for review in connection 
with the examination.  If PTSD is 
diagnosed, then the examiner should 
specify which verified incident(s) led to 
the development or aggravation of this 
disorder.  At the conclusion of the 
evaluation, the examiner should enter a 
full multiaxial evaluation, including a 
score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, with 
an explanation of the import of that 
score.

6.  After the development requested above 
has been completed to the extent possible 
and any other development deemed 
necessary has been completed, the RO 
should again review the veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


